Name: Council Regulation (EEC) No 3735/90 of 14 December 1990 opening and providing for the administration of Community tariff quotas for certain fisheries products originating in the Canary Islands (1991)
 Type: Regulation
 Subject Matter: fisheries;  foodstuff;  tariff policy
 Date Published: nan

 27. 12 . 90 Official Journal of the European Communities No L 363 / 39 COUNCIL REGULATION (EEC) No 3735 / 90 of 14 December 1990 opening and providing for the administration of Community tariff quotas for certain fisheries products originating in the Canary Islands ( 1991 ) Whereas , by Regulations (EEC) No 839 / 88 ( 2 ) and (EEC) No 1673 / 89 ( 3 ), collection of customs duties applicable in the Community of Ten pursuant to the Act of Accession of Spain and Portugal to fishery products , imported from Spain and Portugal , shall be totally suspended; Whereas , however , by virtue of the provisions of Regulation (EEC) No 1 673 / 89 , this tariff suspension is not applicable to certain fishery products listed in the Annex to that Regulation ; Whereas it is possible that for certain products indicated in the Annex to this Regulation the Community adopts a more favourable tariff regime to that currently applicable , in the framework of tariff quotas or tariff suspensions ; whereas it is appropriate , in the context , to grant to products originating in the Canary Islands treatment as favourable as that given to the same products from that part of Spain included in the customs territory of the Community , as is provided for in Article 3 of Protocol 2 of the Act of Accession; Whereas equal and continuous access to the said quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; Whereas the necessary measures should be taken to ensure that these tariff quotas are administered efficiently and on a Community basis , so that Member States have the option of drawing the necessary quantities corresponding to actual imports recorded , from the quota volume; whereas this method ofadministration calls for close cooperation between the Member States and the Commission; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the quotas may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 3 of Protocol 2 thereto , Having regard to the proposal from the Commission, Whereas Article 3 of Protocols and Article 10 of Protocol 3 to the Act of Accession provide that, within the limits of annual Community tariff quotas , fisheries products listed in theAnnex and originating in the Canary Islands or Ceuta and Melilla are to qualify for reductions in duties when imported into the customs territory of the Community with the exception ofSpain ; whereas this tariff preference applies only to products which have been imported during 1982 , 1983 or 1984 ; whereas there is no trade in the said products originating in Ceuta and Melilla and thus no need to open quotas for these products originating in those territories; whereas , calculated on the basis of the abovementioned Article 3 , the quota volumes for these products originating in the Canary Islands are as follows:  604 tonnes of certain products falling within CN codes ex 0301 , ex 0302 , ex 0303 or ex 0304 ,  3 429 tonnes of certain products falling within CN codes ex 0306 or . ex 0307,  539 tonnes of certain products falling within CN codes 1604 11 00 to 1604 30 90 , and  227 tonnes of products falling within CN code 2301 20 00; Whereas there are no imports of the other products ; Whereas the products imported under these quotas are to qualify for the progressive reduction in customs duties according to the same timetable and under the same conditions as provided for in Article 173 of the Act of Accession , provided the reference prices are observed; whereas by virtue of Regulation (EEC) No 3482 / 88 ('), the customs duty applicable to the import into the Community of Ten, ofprepared or preserved sardines of the species Sardina pilchardus , coming from Spain , shall be subject to a flat-rate reduction of five points ; whereas however, where the products concerned are imported into Portugal , the duties applicable are to be calculated in accordance with the relevant provisions of the Act of Accession ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1990 the customs duties applicable to imports into the Community with the exception of Spain of the products originating in the Canary ( 2 ) OJ No L 87 , 31 . 3 . 1988 , p. 1 . ( 3 ) OJ No L 164 , 16 . 6 . 1989 , p. 1 .( ») OJ No L 306 , 11 . 11 . 1988 , p. 1 . No L 363 /40 Official Journal of the European Communities 27 . 12 . 90 duties applicable to this product originating in the Canary Islands must automatically be equal to those applicable to the same product coming from that part of Spain included in the customs territory of the Community . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take all appropriate administrative measures in order to ensure effective administration thereof. Islands listed in the Annex shall be suspended at the levels indicated and within the limits of the Community tariff quotas shown. Within the limits of these tariff quotas the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession . 2 . In order to qualify for these tariff quotas the products concerned must observe the reference prices which apply to them . 3 . In whatever state the fisheries products referred to in this Article are presented , they shall not qualify for the tariff quotas unless , when they are presented to the authorities responsible for the import formalities with a view to their entry for free circulation in the customs territory of the Community, they are presented in packagings which bear in a clearly visible and perfectly legible form :  the words 'Origin : Canary Islands' or the equivalent thereof in another official Community language printed in Roman type at least 20 millimetres high , and  the net weight in kilograms of the fish contained in the packagings . In addition, the immediate packings of pre-packaged foodstuffs falling within CN codes 1604 11 00 to 1604 30 90 must bear the words 'Made in the Canary Islands' or the equivalent thereof in another official Community language in a clearly visible , perfectly legible and indelible form. Article 3 If an importer presents , in a Member State , a declaration of entry into free circulation , including a request for preferential benefit for a product covered by this Regulation and if this declaration is accepted by the customs authorities , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements from the corresponding quota amount . The drawing requests , with indication of the date of acceptance of the said declarations , must be transmitted to the Commission without delay . The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member State concerned to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the corresponding quota amount . If the quantities requested are greater than the available balance of the quota amount , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be so informed by the Commission . However , flours , meals and pellets , of fish or of crustaceans or molluscs , falling within CN code 2301 20 00 and originating in the Canary Islands , shall be identified by means of the documents to be supplied by the importer to the abovementioned authorities . This paragraph shall apply without prejudice to the specific rules contained in Council Regulation (EEC) No 103 / 76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled fish (*), as last amended by Regulation (EEC) No 33 / 89 ( 2 ), and Council Regulation (EEC) No 104/76 of 19 January 1976 laying down common marketing standards for shrimps (Crangon crangon), edible crabs ( Cancer pagurus) and Norway lobsters (Nephrops norvegicus ) ( 3 ), as last amended by Regulation (EEC) No 4213 / 88 ( 4 ), 4 . In case of modification or full or partial suspension of the customs duties applicable to the third countries for one of the products indicated in the Annex to this Regulation , the Article 4 Each Member State shall guarantee importers of the products in question equal and continuous access to the quotas as long as the balance of the corresponding quota volume allows . Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . ( ») OJ No L 20 , 28 . 1 . 1976 , p. 29 . ( 2 ) OJ No L 5 , 7 . 1 . 1989 , p. 18 . ( 3 ) OJ No L 20 , 28 . 1 . 1976 , p. 35 . Article 6 This Regulation shall enter into force on 1 January 1991 .( 4 ) OJ No L 370 , 31 . 12 . 1988 , p . 33 27. 12 . 90 Official Journal of the European Communities No L 363 /41 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1990. For the Council The President D. MAMMI No L 363 /42 Official Journal of the European Communities 27 . 12 . 90 ANNEX Order No CN code(') Description Amount of tariff quota (tonnes) Rate of duty (% ) 1 2 3 4 5 09.0405 0301 Live fish : - Other live fish : I 0301 91 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Saltno aguabonita, Salmo gilae ) 0 0301 92 00   Eels (Anguilla spp .) I 0 0301 93 00   Carp 0 0301 99   Other :    Freshwater fish : 0301 99 11     Pacific salmon (Oncorhynchus spp.), Atlantic salmon i (Salmo salar) and Danube salmon (Hucho hucho ) 0 0302 Fish , fresh or chilled , excluding fish fillets and other fish meat of code 0304 :  Salmonidae , excluding livers and roes : 0302 11 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 0 0302 12 00   Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)  Flat fish (Pleuronectidae, Bothidae , Cynoglossidae , Soleidae , Scophthalmidae and Citharidae), excluding livers and roes : 0 0302 21   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippo ­ glossus, Hippoglossus stenolepis ): 0302 21 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides ) 0 0302 21 30    Atlantic halibut (Hippoglossus hippoglossus ) 0 0302 21 90    Pacific halibut (Hippoglossus stenolepis ) 0 0302 22 00   Plaice (Pieuronectes platessa ) |\If 604 0 0302 23 00   Sole (Solea spp .) \ 0 0302 29   Other 0 0302 29 10    Megrim (Lepidorhombus spp .) l'l 0 0302 29 90    Other  Tunas (of the genus Thunnus ), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 0 0302 31   Albacore or longfinned tunas ( Thunnus alalunga): ||II 0302 31 90    Other Il\ 5,5 0302 32   Yellowfin tunas ( Thunnus albacares): Il|| 0302 32 90    Other Il\ 0 0302 33   Skipjack or stripe-bellied bonito : Il I 0302 33 90    Other IIIl 0 I 0302 39   Other : IIIl 0302 39 90    Other IIIl 0 0302 40  Herrings ( Clupea harengus, Clupea pallasii), excluding livers and . roes : II|| 0302 40 90   From 16 June to 14 February 0 0302 50  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus ), excluding livers and roes : 0302 50 10   Of the species Gadus morhua I 0 0302 50 90   Other cod - Other fish , excluding livers and roes : 0 (') Taric codes : see last page of this Annex . 27 . 12 . 90 Official Journal of the European Communities No L 363 /43 1 2 3 4 5 09.0405 (cont'd) 0302 61   Sardines (Sardina pilchardus, Sardinops spp .), sardinella {Sardinella spp .), brisling or sprats ( Sprattus sprattus ): 0302 61 10    Sardines of the species Sardina pilchardus || 5,7 0302 61 30    Sardines of the genus Sardinops; sardinella (Sardinella spp .)    Brisling or sprats ( Sprattus sprattus )-. 0 0302 61 99     From 16 June to 14 February 0 0302 62 00   Haddock (Melanogrammus aeglefinus ) 0 0302 63 00   Coalfish (Pollachius virens ) I 0 0302 64   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus ): l 0302 64 90    From 16 June to 14 February |||| 0 0302 65   Dogfish and other sharks: ||II 0302 65 20    Dogfish (Squalus acanthias ) IlIl 0 0302 65 50    Dogfish (Scyliorhinus spp .) II|| 0 0302 65 90    Other HII 0 0302 66 00   Eels (Anguilla spp .) |||| 0 0302 69   Other :    Freshwater fish : 0302 69 11     Carp    Saltwater fish :     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in code 0302 33 : 0 0302 69 25      Other     Redfish ( Sebastes spp .): 0 0302 69 31      Of the species Sebastes marinus \ I 0 0302 69 33      Other |\ il 604 (cont d^ 0 0302 69 35     Fish of the species Boreogadus saida \ Ley 0 0302 69 41     Whiting (Merlangus merlangus) \\\ 0 0302 69 45 _ _ _ _ Ling (Molva spp .) \|| 0 0302 69 51     Alaska pollack ( Theragra chalcogramma ) and pollack (Pollachius pollachius ) 0 l 0302 69 55     Anchovies (Engraulis spp .) 0 0302 69 61     Sea bream (Dentex dentex and Pagellus spp .) 0 0302 69 65     Hake (Merluccius spp ., Urophycis spp .) \II 0 0302 69 75     Ray's bream (Brama spp .) \ \ 0 0302 69 81     Monkfish (Lophius spp .) 0 0302 69 85     Blue whiting (Micromesistius poutassaou or Gadus poutassou ) 0 0302 69 87     Swordfish (Xiphias gladius ) I 0 0302 69 98     Other \ 0 0302 70 00  Livers and roes 0 0303 Fish , frozen , excluding fish fillets and other fish meat of code 0304 : \ 0303 10 00  Pacific salmon (Oncorhyncbus spp .), excluding livers and roes and salmon, frozen and headless , for the processing industry for manufacture into pastes or spreads  Other Salmonidae , excluding livers and roes : 0 0303 21 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae ) 0 0303 22 00   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho )  Flat fish (Pleuronectidae , Bothidae , Cynoglossidae , Soleidae , Scophthalmidae and Citharidae), excluding livers and roes : 0 0303 31   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippo ­ glossus, Hippoglossus stenolepis): 0303 31 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides ) \ 0 No L 363 /44 Official Journal of the European Communities 27 . 12 . 90 1 1 3 4 5 09.0405 (cont'd) 0303 31 30 0303 31 90 0303 32 00 0303 33 00 0303 39 0303 39 10 0303 39 20 0303 39 90 0303 41 0303 41 90 0303 42 0303 42 90 0303 43 0303 43 90 0303 49 0303 49 90    Atlantic halibut (Hippoglossus bippoglossus )    Pacific halibut (Hippoglossus stenolepis)   Plaice (Pleuronectes platessa )   Sole ( Solea spp .)   Other :    Flounder (Platichthys flesus )    Megrim (Lepidorhombus spp .)    Other  Tunas (of the genus Thunnus ), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis ), excluding livers and roes :   Albacore or longfinned tunas (Thunnus alalunga):    Other   Yellowfin tunas (Thunnus albacares):   - Other   Skipjack or stripe-bellied bonito :    Other   Other :    Other ' 0 0 0 0 0 0 0 5,5 0 0 0 0303 50 0303 50 90 0303 60 0303 60 11 0303 60 19 0303 60 90 0303 71 0303 71 10 0303 71 30 0303 71 99 0303 72 00 0303 73 00 0303 74  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes :   From 16 June to 14 February  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes :   Of the species Gadus morhua   Of the species Gadus ogac   Of the species Gadus macrocephalus  Other fish , excluding livers and roes :   Sardines ( Sardina pilchardus, Sardinops spp .), sardinella ( Sardinella spp .), brisling or sprats (Sprattus sprattus):    Sardines of the species Sardina pilchardus    Sardines of the genus Sardinops; sardinella (Sardinella spp .)    Brisling or sprats (Sprattus sprattus)-.     From 16 June to 14 February   Haddock (Melanogrammus aeglefinus)   Coalfish (Pollachius virens)   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus): 604 (cont'd) ' 0 0 0 0 5,7 0 0 0 0 0303 74 19 0303 74 90 0303 75 0303 75 20 0303 75 50 0303 75 90 0303 76 00 0303 77 00 0303 78 0303 78 10 0303 78 90 0303 79    Of the species Scomber scombrus and Scomber japonicus :     From 16 June to 14 February    Of the species Scomber australasicus   Dogfish and other sharks :    Dogfish (Squalus acanthias )    Dogfish (Scyliorhinus spp .) &gt;    Pther   Eels (Anguilla spp .)   Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus)   Hake (Merluccius spp ., Urophycis spp .):    Hake of the genus Merluccius    Hake of the genus Urophycis   Other :    Freshwater fish : 0 0 0 0 0 0 0 0 0 . 27. 12 . 90 Official Journal of the European Communities No L 363 / 45 1 2 3 4 5 09.0405 (cont'd) 0303 79 11 0303 79 31 0303 79 35 0303 79 37 0303 79 41 0303 79 45 0303 79 51 0303 79 55 0303 79 63 0303 79 65 0303 79 71 0303 79 75 0303 79 81 0303 79 83 0303 79 87 0303 79 98 0303 80 00 0304   -  Carp    Saltwater fish : _____ Pish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in code 0303 43 : _ Other '     Redfish (Sebastes spp .):      Of the species Sebaste marinus      Other  _   Fish of the species Boreogadus saida     Whiting (Merlangus merlangus)     Ling (Molva spp .)     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) ,     Fish of the species Orcynopsis unicolor: _____ From 16 June to 14 February     Anchovies (Engraulis spp .)     Sea bream (Dentex dentex and Pagellus spp .)     Ray's bream (Brama spp .)     Monkfish (Lophius spp .)     Blue whiting (Micromesistius poutassou or Gadus poutassou )     Swordfish (Xiphias gladius )     Other  Livers and roes Fish fillets and other fish meat (whether or not minced), fresh , chilled or frozen : 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0304 10 0304.10 11 0304 10 13 ex 0304 10 19 0304 10 31 ex 0304 10 39 ex 0304 10 39 0304 10 91 0304 10 93  Fresh or chilled :  Fillets :    Of freshwater fish :     Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae)     Of Pacific salmon {Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)     Fillets of eels and carps    Other :     Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida     Albacore or longfinned tunas { Thunnus alalunga )     Other   Other fish meat (whether or not minced ):    Meat of freshwater fish    Other     Flaps of herring :      From 16 June to 14 February 604 (cont'd) 0 0 0 0 4,5 0 0 0 0304 10 98 0304 20 0304 20 11 0304 20 13 ex 0304 20 19 0304 20 21 0304 20 29     Others  Frozen fillets :   Of freshwater fish :    Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae)    Of Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)    Of eels and carps   Of cod (Gadus morhua, Gadus macrocephalus, Gadus ogac) and of fish of the species Boreogadus saida:    Of cod of the species Gadus macrocephalus    Other 0 0 0 0 0 0 No L 363 /46 Official Journal of the European Communities 27 . 12 . 90 1 2 3 4 5 09.0405 (cont'd) 0304 20 31 0304 20 33 0304 20 35 0304 20 37 0304 20 41 0304 20 43 ex 0304 20 45   Of coalfish (Pollachius virens)   Of haddock (Melanogrammus aeglefinus)   Of redfish (Sebastes spp .):    Of the species Sebastes marinus    Other   Of whiting (Merlangus merlangus)   Of ling {Molt/a spp .)   Albacore or longfinned tunas { Thunnus alalunga ) 0 0 0 0 0 0 4,5 ex 0304 20 45   Of tuna (of the genus Thunnus ) and of fish of the genus \ 0 I Euthynnus \ \   Of mackerel ( Scomber scombrus, Scomber australasicus, \ II Scomber japonicus) and of fish of the species Orcynopsis I I l unicolor: \ - 0304 20 51    Of mackerel of the species Scomber australasicus \ 0 \ 0304 20 53  - - Other \ 0   Of hake (Merluccius spp., Urophycis spp .): I 0304 20 57    Of hake of the genus Merluccius \ 0 0304 20 59    Of hake of the genus Urophycis \ 0 \   Of dogfish and other sharks : I 0304 20 61    Of dogfish (Squalus acanthias and Scyliorhinus spp .) 0 0304 20 69    Of other sharks 0 \ 0304 20 71   Of plaice ( Pleuronectes platessa) 0 0304 20 73   Of flounder { Platichthys flesus ) I 0 0304 20 75   Of herring (Clupea harengus, Clupea pallasii ) \ 0 0304 20 79   Of megrim (Lepidorhombus spp .) 0 0304 20 81 0304 20 83 0304 20 85 0304 20 87 0304 20 97 0304 90 0304 90 10   Of Ray's beam (Brama spp .)   Of monkfish (Lophius spp .)   Of Alaska pollack ( Theragra chalcogramma)   Of swordfish (Xiphias gladius )  - Other  Other :   Meat of freshwater fish 604 (cont'd) 0 0 0 0 0   Oth^r :    Of herring (Clupea harengus, Clupea pallasii)-. 1 0304 90 25     From 16 June to 14 February H 0 ex 0304 90 31    Of redfish [Sebastes spp .) &lt; 0 ||    Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus ) \III ll and of fish of the species Boreogadus saida : III 0304 90 35   -  Of cod of the species Gadus macrocephalus I|| 0 0304 90 38     - Of cod of the species Gadus morhua \ |-I 0 0304 90 39     Other 0 0304 90 41    Of coalfish (Pollachius virens ) l 0 0304 90 45   Of haddock (Melanogrammus aeglefinus ) \ l.I 0 ll    Of hake (Merluccius spp ., Urophycis spp .): \|| 0304 90 47     Of hake of the genus Merluccius \\ 0 0304 90 49     Of hake of the genus Urophycis I 0 0304 90 51    Of megrim (Lepidorhombus spp .) I 0 I 0304 90 55    Of Ray's bream (Brama spp .) Illi 0 0304 90 57    Of monkfish (Lophius spp .) liI 0 0304 90 59 - - - Of blue whiting (Micromesistius poutassou or Gadus liI \ Il poutassou ) ll\ 0 I 0304 9061    Of Alaska pollack ( Theragra chalcogramma) 0 0304 90 65     Of swordfish (Xiphias gladius ) I 0 ex 0304 90 97    Other U\ 0 27. 12 . 90 Official Journal of the European Communities No L 363 /47 1 2 . 3 4 5 09.0407 0306 Crustaceans , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine; crustaceans , in shell , cooked by steaming or by boiling in water , whether or not chilled , frozen , dried , salted or in brine:  Frozen : 0306 11 00   Rock lobster and other sea crawfish (Palinurus spp ., Panulirus spp Jasus spp .) 0 I 0306 12   Lobsters (Homarus spp .): \II 0306 12 10 Whole \ 0 0306 12 90    Other 0 0306 13   Shrimps and prawns: || 0306 13 10    Of the family Pandalidae || 0 0306 13 30    Shrimps of the genus Crangon IIII 0 0306 13 90    Other IIII 0 0306 14   Crabs : lili l 0306 14 10    Crabs of the species Paralithodes camchaticus, Chionoecetesspp . and Callinectes sapidus 0 0306 14 30    Crabs of the species Cancer pagurus llll 0 0306 14 90    Other || 0 0306 19 - - Other : || 0306 19 10    Freshwater crayfish II 0 0306 19 30    Norway lobsters (Nephrops norvegicus) liI 0 0306 19 90    Other ll 6  Not frozen : II 0306 21 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp ., Jasus spp .) 0 0306 22   Lobsters (Homarus spp .): IIII 0306 22 10    Live    Other : 0 0306 22 91 0306 22 99 Whole     Other 3 429 0 0 0306 23   Shrimps and prawns: 0306 23 10    Of the family Pandalidae    Shrimps of the genus Crangon: 0 0306 23 31     Fresh , chilled or cooked by steaming or by boiling in water 0 0306 23 39    Other 0 0306 23 90  - - Other 0 0306 24   Crabs : I 0306 24 10    Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Callinectes sapidus 0 0306 24 30    Crabs of the species Cancer pagurus I 0 0306 24 90    Other 0 0306 29   Other : 0306 29 10    Freshwater crayfish I 0 0306 29 30    Norway lobsters (Nephrops norvegicus) 0 0306 29 90    Other 0 0307 Molluscs , whether in shell or not, live, fresh , chilled , frozen , dried , salted or in brine ; aquatic invertebrates other than crustaceans and molluscs , live , fresh , chilled , frozen , dried , salted or in brine: r 0307 10  Oysters : ' \ 0307 10 90   Other 0  Scallops, including queen scallops , of the genera Pecten, Chlamys or Placopecten: 0307 21 00   Live , fresh or chilled I 0 No L 363 /48 Official Journal of the European Communities 27 . 12 . 90 1 2 3 4 5 09.0407 0307 29   Other : (cont'd) 0307 29 10    Coquilles St. Jacques (Pecten tnaximus), frozen 0 0307 29 90    Other  Mussels (Mytilus spp., Perna spp .): 0 0307 31   Live, fresh or chilled: \ I 0307 31 10    Mytilus spp . 0 0307 31 90    Perna spp . 0 \ 0307 39 Other : 0307 39 10    Mytilus spp . \ 0 0307 39 90    Perna spp .  Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .) and squid (Ommastrephes spp ., Loligo spp ., Nototodarus spp ., Sepioteuthis spp .): 0 0307 41   Live, fresh or chilled: ' 0307 41 10    Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .)    Squid (Ommastrephes spp., Loligo spp., Nototodarus spp ., Sepioteuthis spp .): 0 0307 41 91     Loligo spp., Ommastrephes sagittatus 0 0307 41 99     Other 0 0307 49   Other :    Frozen :     Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .): 0307.49 11      Of the genus Sepiola other than Sepiola rondeleti 0 0307 49 19      Other I 0 0307 49 31     Squid (Ommastrephes spp., Loligo spp., Nototodarus spp ., Sepioteuthis spp .):      Loligo spp .:       Loligo vulgaris 3 429 (cont'd) 0 0307 49 33       Loligo pealei \ 0 0307 49 35       Loligo patagonica \ \ 0 \ 0307 49 38       Other 0 l 03k07 49 51      Ommastrephes sagittatus 0 0307 49 59 ----- Other    Other : 0 0307 49 71     Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .)     Squid (Ommastrephes spp ., Loligo spp., Nototodarus spp ., Sepioteuthis spp .): 0 0307 49 91      Loligo spp., Ommastrephes sagittatus li|| 0 0307 49 99      Other  Octopus (Octopus spp .): 0 \ 0307 51 00   Live , fresh or chilled III 0 0307 59 Other : III ll 0307 59 10    Frozen li 0 0307 59 90    Other  Other : 0 ex 0307 91 00   Molluscs , live, fresh or chilled ||I 0 0307 99   Other :    Frozen : I 0307 99 11     Illex spp . 0 0307 99 13     Striped venus and other species of the family Veneridae \ I 0 ex 0307 99 19     Other aquatic invertebrates \ I 0 ex 0307 99 90    Other U 0 27. 12 . 90 Official Journal of the European Communities No L 363 /49 1 09.0409 2 1604 1604 11 00 1604 12 1604 12 10 3 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs :  Fish , whole or in pieces , but not minced:   Salmon   Herrings :    Fillets , raw, coated with batter or breadcrumbs , deep frozen - 4 5 0 0 1604 12 90 1604 13 ex 1604 13 10 ex 1604 13 10 1604 13 90 1604 14 ex 1604 14 10 ex 1604 14 10 1604 14 9Q 1604 15 1604 15 10 1604 15 90 1604 16 00 1604 19 1604 19 10 1604 19 30 1604 19 50 1604 19 91 1604 19 99    Other   Sardines , sardinella and brisling or sprats :    Sardines, of the species Sardina pilchardus    Other sardines    Other   Tunas , skipjack and Atlantic bonito (Sarda spp .):    Skipjack    Tunas    Atlantic bonito (Sarda spp .)   Mackerel : _ _ _ Of the species Scomber scombrus and Scomber japonicus    Of the species Scomber australasicus   Anchovies   Other :    Salmonidae , other than salmon    Fish of the genus Euthynnus, other than skipjack (Euthyrmus (Katsuwonus) pelamis)    Fish of the species Ocrynopsis unicolor    Other :  -r   Fillets , raw, coated with batter or breadcrumbs , deep frozen     Other 539 0 6,3 0 0 0 6 0 0 0 0 0 0 0 0 0 « 09.0411 1604 20 1604 20 10 1604 20 30 1604 20 40 ex 1604 20 50 ex 1604 20 50 ex 1604 20 50 ex 1604 20 70 ex 1604 20 70 1604 20 90 1604 30 1604 30 10 1604 30 90 2301 20 00  Other prepared or preserved fish :   Of salmon   Of Salmonidae , other than salmon   Of anchovies   Of sardines of the species Sardina pilchardus   Other sardines   Of bonito , mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor   Of skipjack or other fish of the genus Euthynnus   Of tunas   Of other fish  Caviar and caviar substitutes :   Caviar ( sturgeon roe)   Caviar substitutes Flours , meals and pellets , of fish or of crustaceans, molluscs or other aquatic invertebrates 227 0 0 0 6,3 0 0 0 6 0 0 0 free No L 363 /50 Official Journal of the European Communities 27 . 12 . 90 Taric codes Order No CN code Taric code 09.0405 ex 0304 10 19 0304 10 10 » 10 09.0405 ex 0304 10 39 0304 10 39 » 10 09.0405 ex 0304 10 39 0304 10 39 » 90 09.0405 ex 0304 20 19 0304 20 19 * 10 ¢ 09.0405 ex 0304 20 45 0304 20 45 * 10 09.0405 ex 0304 20 45 0304 20 45 » 90 09.0409 ex 1604 13 10 1604 13 10 » 10 09.0409 ex 1604 13 10 1604 13 10 « 90 09.0409 ex 1604 14 10 1604 14 10 » 10 09.0409 ex 1604 14 10 1604 14 10 » 90 09.0409 ex 1604 20 50 1604 20 50 » 11 09.0409 ex 1604 20 50 1604 20 50 - 19 09.0409 ex 1604 20 50 1604 20 50 » 20 1604 20 50 * 30 1604 20 50 * 90 09.0409 ex 1604 20 70 1604 20 70 » 10 09.0409 ex 1604 20 70 1604 20 70 * 90